Exhibit 8.1 SUBSIDIARIES Subsidiary Country of Incorporation Percentage Ownership Galveston Navigation Inc. Marshall Islands 100% Beaumont Navigation Inc. Marshall Islands 100% Carrolton Navigation Inc. Marshall Islands 100% Decatur Navigation Inc. Marshall Islands 100% Elgin Navigation Inc. Marshall Islands 100% Fulton Navigation Inc. Marshall Islands 100% Orange Navigation Inc. Marshall Islands 100% Baytown Navigation Inc. Marshall Islands 100% Tyler Navigation Inc. Marshall Islands 100% Pasedena Navigation Inc. Marshall Islands 100% Sunray Navigation Inc. Marshall Islands 100% Nederland Navigation Inc. Marshall Islands 100% Lakeview Navigation Inc. Marshall Islands 100% Abilene Navigation Inc. Marshall Islands 100% Hamilton Navigation Inc. Marshall Islands 100% Lemannville Navigation Inc. Marshall Islands 100% Turneville Navigation Inc. Marshall Islands 100% Omega Management Inc. Marshall Islands 100% Omnicrom Holdings Ltd. Marshall Islands 100% Omega Navigation (USA) LLC United States 100% Fire Navigation Inc. Marshall Islands 50% Hurricane Navigation Inc. Marshall Islands 50% Ice Navigation Inc. Marshall Islands 50% Lightning Navigation Inc. Marshall Islands 50% Rain Navigation Inc. Marshall Islands 50%
